Statements by the President
I would like to start by making some comments and passing on some information.
On 26 April, 25 years will have passed since the Chernobyl disaster, which was the most serious nuclear accident in the history of humanity. We still remember those who sacrificed their health or even their lives while battling the disaster, and also the hundreds of thousands of people who had to leave their homes. The then authorities of the former Eastern Bloc countries spent too long concealing information about the disaster from the world and, above all, from their own citizens. This made it much more difficult to take any measures to mitigate the effects of the disaster. Later, however, Chernobyl became a symbol of effective cooperation between the authorities of the countries affected by the disaster and the international community. While we remember the Chernobyl disaster today, our thoughts are also with the Japanese nation, which is struggling with the aftermath of the tsunami and the accident at the Fukushima nuclear power plant.
Next comes a second piece of information, which is also a painful reminder. In several days' time, on 10 April, a year will have passed since the Smolensk air disaster. Ninety-six people died in the disaster, including the Polish President and his wife and 18 members of the Polish Parliament. One of the members was ready to take a seat in the European Parliament, as one of 18 extra MEPs. The majority of those who died held high-ranking positions within the state. They were known personally to many present in this Chamber. I myself knew at least half of them. The reasons for the disaster are not yet entirely clear, and we are still waiting for information in this respect. At this time, we once again join those still mourning their loved ones.
The third piece of information relates to the fact that the European Parliament is alarmed at the US Supreme Court's rejection of Troy Davis' request that his execution be delayed, and that it be made possible for his case to be reopened. I would appeal to the relevant American authorities of the state of Georgia to make use of their right to commute the death penalty imposed on Mr Davis 20 years ago to a punishment of life imprisonment. Death can never be an expression of justice.
The next piece of information relates to the fact that we are also deeply concerned by events in the Republic of Côte d'Ivoire. The presidential elections brought terror and violence to the country, instead of the peace, future and prosperity awaited by its citizens. Laurent Gbagbo must recognise the results of the elections and hand over power. We call on both sides to put an immediate stop to the use of violence against civilians. The international community must do everything in its power to stop the massacre of the population. All those guilty of crimes will be brought to justice. This is our deep conviction, and the European Parliament will do everything possible in this regard.
The final piece of information concerns the fact that, in line with my promise to keep Parliament up-to-date with the progress of investigations into the allegations of corruption against certain Members of the European Parliament, I would like to remind you that on Thursday, after a meeting of the presidents of the political groups, you received a letter from me with the latest information on this matter. We are also taking firm action with a view to drawing up a code of conduct for interest groups and lobbyists, as well as for Members of the European Parliament. During today's meeting of the Bureau at 18:30, we will discuss this matter and decide on the next steps to be taken in this regard.
Mr Nicholson has asked to speak. Please take the floor, Mr Nicholson.
Mr President, could I take this moment to reflect on the murder in Northern Ireland on Saturday of a young police constable on his way to work, just a few weeks qualified to do the job. In my 22 years in this House, I have had many occasions where I have had to condemn the terrorists who carry out such atrocities. I thought that time had passed and I would never have to do so again. Our thoughts are with the family of the young man, who had a career and a great future in front of him. It was a clear and deliberate attempt to once again destabilise my region.
I want to make it clear that I believe that the vast majority of the people of Northern Ireland do not wish to return now, or any time in the future, to what we went through in the past. The people of Omagh suffered a lot. For this to happen to them as well, I have no doubt, brings back many terrible memories. Can we send our sympathy to the family and everyone involved, on this very sad occasion for my region?
(Applause)
Thank you for your comments on this matter. I would like to inform Members that yesterday morning, I issued a special statement concerning this matter - a statement by the President of the European Parliament, in which I condemned this event, and, in particular, the fact that the victim was so young. I also expressed the hope that Northern Ireland will live in peace, as it has recently succeeded in doing. Members can read my statement from yesterday morning on this matter on the European Parliament's website.
(GA) Mr President, I also condemn the killing of Ronan Kerr in a bomb attack in Omagh, in my constituency, at the weekend. He was a young 25 year-old man who joined the new police service and was killed because of it. It is not just an attack on this young man and his family but on the peace process in my constituency as well. The people who killed Ronan Kerr are trying to block the progress of the peace process and we will not allow them to do so. May I thank the President of Parliament today for expressing his condolences and those of Parliament to the family. In addition, I sympathise with Ronan Kerr's family and strongly condemn his killing.
Mr President, first of all, I want to thank you for issuing the statement of condemnation yesterday. I want to support the statements of Members Nicholson and de Brún here today. They have our full support to ensure that those responsible will be brought to justice.
The peace process, with the support of the European Union, has been very successful. All sane people on the island of Ireland have condemned this atrocious act - the murder of Constable Ronan Kerr - ar dheis Dé go raibh a anam. I want, in particular, to compliment his mother for the courageous statement she made last night in support of the continuation of the peace process.